Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 1 of 37 PageID #: 820




                                 United States District Court
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

  ED BUTOWSKY                                          §
                            Plaintiff                  §
                                                       §
  V.                                                   §       Civil Action No. 4:18cv442
                                                       §       Judge Mazzant/Magistrate Judge Craven
  DAVID FOLKENFLIK, ET AL.                             §
                Defendants                             §


                    ORDER ADOPTING REPORT AND RECOMMENDATION
                       OF THE UNITED STATES MAGISTRATE JUDGE

          The above-entitled and numbered civil action was heretofore referred to United States

  Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. On April 17, 2019, the

  Magistrate Judge issued a Report and Recommendation, recommending Defendants’ Motion to

  Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6) for Failure to State a Claim (Dkt. #

  25) be denied. National Public Radio, Inc. (“NPR”), David Folkenflik, Edith Chapin, Leslie Cook,

  and Pallavi Gogoi (collectively “Defendants”) filed objections to the Report and Recommendation.

  Plaintiff Ed Butowsky (“Plaintiff”) filed a response to the objections. The Court conducts a de novo

  review of the Magistrate Judge’s findings and conclusions.

                                                BACKGROUND

          This is an action for defamation, business disparagement, and civil conspiracy filed by

  Plaintiff, a Dallas investment advisor, against NPR, its senior media correspondent, David Folkenflik

  (“Folkenflik”), and certain former and current executive editors at NPR.1 According to Plaintiff,

  Defendants published false and defamatory statements about Plaintiff online and via Twitter between


          1
             On December 5, 2018, the Court dismissed this action as to Defendants Mohn, Foxwell, Oreskes, Turpin,
  Dellios, and Gilbert without prejudice, and denied as moot these defendants’ Motion to Dismiss for Lack of Personal
  Jurisdiction Pursuant to Federal Rule of Civil Procedure 12(b)(2). See Dkt. # 37.
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 2 of 37 PageID #: 821



  August 2017 and March 2018 – statements Plaintiff alleges injured his business and reputation.

  Specifically, Plaintiff claims Folkenflik knowingly and intentionally conspired with Douglas H.

  Wigdor (“Wigdor”) to promote, publish, and republish a demonstrably false and defamatory

  narrative about Plaintiff. Joint Report of Attorney Conference (Dkt. # 52) at 2. Plaintiff alleges

  Folkenflik actively colluded with Wigdor, Folkenflik knew he was part of Wigdor’s “press strategy”

  to extort money from Fox, and Folkenflik willingly assumed the role of “firecracker” in the scheme.

  Id. Plaintiff seeks money damages for alleged loss and injury to his business, insult, pain and mental

  suffering, humiliation, embarrassment, and injury to his reputation sustained as a result of

  Defendants’ publication of allegedly false and defamatory statements. Id.

                                     REPORT AND RECOMMENDATION

           In his original complaint, Plaintiff alleges four causes of action: (1) defamation per se (Dkt.

  # 1, ¶¶ 161-168); (2) business disparagement (id., ¶¶ 169-174); (3) civil conspiracy (id., ¶¶ 175-

  179); and (4) intentional infliction of emotional distress (id., ¶¶ 180-185).2 Defendants contend

  Plaintiff filed suit against them for accurately reporting on a publicly filed lawsuit on a matter of

  public concern.3 Defendants moved to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

  asserting Plaintiff’s complaint fails to state a plausible claim for relief for two primary reasons. First,

  Defendants argue both Texas law and the First Amendment to the United States Constitution protect

  Defendants’ reporting on judicial proceedings and about matters of public concern. Defendants argue



           2
              In his response to Defendants’ motion to dismiss, Plaintiff voluntarily dismissed his claim for intentional
  infliction of emotional distress without prejudice. Dkt. # 32 at 15, n. 11. Additionally, Plaintiff has sought leave to file
  an Amended Complaint which, among other things, removes the claim for intentional infliction of emotional distress.

           3
             Defendants assert Plaintiff filed suit following NPR’s reporting on a 2017 lawsuit filed by Fox News
  contributor Rod Wheeler against Fox News. See Complaint, Wheeler v. Twenty-First Century Fox, Inc., et al., Case No.
  1:17-cv-05807 (S.D.N.Y. Aug. 1, 2017) (“Wheeler Complaint”).

                                                               2
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 3 of 37 PageID #: 822



  the statements in the NPR articles at issue in this case are subject to statutory and common law

  privileges and defenses that preclude civil liability – namely the fair report privilege, the fair

  comment privilege, and the “third-party allegation” rule. Second, Defendants argue many of the

  statements are not “of and concerning” Plaintiff, are not defamatory or capable of a defamatory

  meaning, or are protected expressions of opinion and should be dismissed for these reasons as well.

          On April 17, 2019, the Magistrate Judge entered a 98-page Report and Recommendation

  (“R&R”) regarding proposed findings of fact and recommendations that Defendants’ motion to

  dismiss be denied. Dkt. # 58. The Magistrate Judge first found Defendants did not establish the

  common law and statutory privileges barred Plaintiff’s claims. Id. at 49. Additionally, she found

  Plaintiff sufficiently alleged the publications at issue were not substantially true, and the third-party

  allegation rule did not bar Plaintiff’s claims as a matter of law at this stage of the proceeding. Id. at

  51. She next concluded Plaintiff adequately pleaded facts sufficient to allege a defamation claim.

  Specifically, she found, at this stage of the proceedings, accepting the allegations in Plaintiff’s

  complaint as true, Plaintiff plausibly alleged the statements at issue were “of and concerning”

  Plaintiff. She also found the statements at issue were not expressions of opinion and were capable

  of a defamatory meaning. Id. at 74, 78. She then considered whether the Defamation Mitigation Act

  (“DMA”) barred Plaintiff’s defamation claim. She concluded Plaintiff’s failure to follow the DMA

  did not require dismissal of the action, and the issue of recovery of exemplary damages was more

  appropriate for consideration in the context of summary judgment. Id. at 95. Lastly, the Magistrate

  Judge found Plaintiff pleaded facts sufficient to state a claim for civil conspiracy. Id. at 97.

                                               OBJECTIONS

          Defendants filed objections to both the R&R’s statement of facts and the conclusions of law,


                                                     3
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 4 of 37 PageID #: 823



  more specifically described below.

  Objections to the R&R’s Statement of Facts

          Defendants argue the statement of facts in the R&R omits significant accusations against

  Plaintiff from the Wheeler lawsuit. Dkt. # 63 at 5. Defendants claim these missing allegations are

  relevant to Defendants’ motion because this Court must compare the Reports and the Wheeler

  complaint to accurately assess whether privileges apply. Id.

  Objections to the R&R’s Conclusions of Law

          Defendants also assert eight main objections to the R&R’s conclusions of law. These

  objections and all sub-parts to any objection are set out below.

          In their first objection, Defendants argue the R&R errs by relying on overturned case law to

  conclude the third-party allegation rule did not bar Plaintiff’s claims at this stage of the case and

  under the facts alleged in the complaint. Id. at 7-8. According to Defendants, the Texas Legislature

  and the Texas Supreme Court recognize the third-party allegation rule as an exception to the

  republication rule, allowing the media to truthfully and accurately report on allegations made by a

  third party regarding a matter of public concern. Id. Defendants state because the Reports at issue

  here were just a republication of the Wheeler complaint, the third-party allegation rule bars Plaintiff’s

  defamation claim. Id.

          Defendants’ second objection argues the R&R fails to correctly analyze whether common

  law and statutory privileges bar Plaintiff’s defamation claim. Id. at 8-14. Defendants’ second

  objection is broken into four sub-arguments: (1) the R&R erroneously relies on the Restatement

  (Second) of Torts as a guide for interpreting Texas privilege law; (2) the R&R uses comments to the

  Restatement in its analysis, even though there is ample reason to believe the Texas Supreme Court


                                                     4
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 5 of 37 PageID #: 824



  would reject the Restatement and its comments; (3) the R&R intermingles the different

  constitutional, common law, and statutory privileges in its analysis; and (4) the R&R uses the public-

  interest privilege standard to analyze whether the fair report and fair comment privileges apply. Id.

          In their third objection, Defendants argue the R&R wrongly concludes Plaintiff’s allegations

  were sufficiently pleaded under Iqbal/Twombly. Id. at 14-15. Specifically, Defendants state

  Plaintiff’s allegations regarding collusion and actual malice are conclusory and unsupported by any

  facts. Id.

          In their fourth objection, Defendants claim the R&R errs in relying on supplemental

  allegations found in Plaintiff’s response to Defendants’ motion to dismiss (Dkt. # 32) and Plaintiff’s

  proposed amended complaint (Dkt. # 54). Id. at 15-17. Defendants argue the R&R uses facts not

  found in the operative pleading (the original complaint) and considers the un-pleaded cause of

  action, defamation per quod. Id.

          Defendants argue in their fifth objection the R&R improperly analyzes Plaintiff’s defamation

  per se claim. Id. at 17-23. Defendants break the fifth objection into five discrete sub-arguments as

  follows: (1) the R&R incorrectly analyzes the falsity of the publications at issue; (2) the R&R

  incorrectly concludes the alleged defamatory statements were “of and concerning” Plaintiff; (3) the

  R&R wrongly finds the statements at issue were statements of fact and not opinion; (4) the R&R

  erroneously concludes the allegations did not support finding Plaintiff was a public figure; and (5)

  the R&R improperly finds Plaintiff’s allegations plausibly alleged actual malice. Id. Sub-argument

  five is identical to Defendants’ third objection.

          In their sixth objection, Defendants argue Plaintiff’s failure to comply with the Texas DMA

  is a bar to litigation or at least a bar to exemplary damages, as opposed to the findings in the R&R


                                                      5
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 6 of 37 PageID #: 825



  that this issue should be raised and decided at summary judgment. Id. at 23-24.

          In their seventh objection, Defendants argue the R&R’s business disparagement analysis is

  erroneous. Id. at 24. The R&R finds Plaintiff’s business disparagement claim survives for the same

  reasons Plaintiff’s defamation claims survive. Id. Defendants argue that because the R&R’s

  defamation analysis is wrong, so is the R&R’s conclusion that Plaintiff’s business disparagement

  survives. Id.

          In their last objection, Defendants object to the R&R’s civil conspiracy analysis. Id. While

  Defendants agree the R&R correctly identifies the applicable law, they argue Plaintiff failed to allege

  sufficient facts to give rise to a plausible claim for relief for a conspiracy. Id. This argument is also

  raised by Defendants in their third objection.

  Plaintiff’s Response to Defendants’ Objections

          Plaintiff argues the Magistrate Judge adequately reviewed Plaintiff’s factual allegations,

  correctly finding the allegations sufficient to state a claim for relief. Dkt. # 64. Plaintiff asserts the

  R&R does not rely heavily on one decision but considers the entire body of Texas law applicable to

  all claims. Id. at 2. Additionally, Plaintiff responds the R&R relies only on the well-plead complaint

  in its analysis, and it only references other pleadings in the docket. Id. at 8. According to Plaintiff,

  any reference to other pleadings does not change the overall analysis of the R&R. Id. Plaintiff also

  argues the R&R was right to find Plaintiff’s allegations were not conclusory, and each finding in the

  R&R is supported by facts alleged in Plaintiff’s complaint. Id. Specifically, Plaintiff argues the

  R&R correctly concludes:

          •       Plaintiff adequately alleged the statements at issue were defamatory per se.

          •       The fair report privilege did not apply because of the exception found in the


                                                      6
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 7 of 37 PageID #: 826



                 Restatement (Second) Torts.

         •       Plaintiff alleges facts showing Defendants acted with actual malice.

         •       Plaintiff sufficiently alleged facts that Defendants’ reports were not fair, true, or
                 impartial.

         •       Plaintiff sufficiently alleged material falsity.

         •       The statements at issue are capable of a defamatory meaning.

         •       The statements are “of and concerning” Plaintiff.

         •       The statements are statements of fact, not opinion.

         •       The DMA does not bar Plaintiff’s claims.

         •       Plaintiff sufficiently alleged a claim for business disparagement.

         •       Plaintiff pleaded sufficient facts to show conspiracy between Folkenflik and Wigdor.

  Id. at 2-8. Plaintiff urges this Court to adopt the R&R in its entirety.

                                   STANDARD OF REVIEW

         Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short and plain

  statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

  claim must include enough factual allegations “to raise a right to relief above the speculative level.”

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

         Under Federal Rule of Civil Procedure 12(b)(6), the Court utilizes a “two-pronged approach”

  in considering a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). First, the Court

  identifies and excludes legal conclusions that “are not entitled to the assumption of truth.” Id.

  Second, the Court considers the remaining “well-pleaded factual allegations.” Id. All allegations

  must be accepted as true and viewed in the light most favorable to a plaintiff. In re Katrina Canal



                                                     7
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 8 of 37 PageID #: 827



  Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007). A plaintiff’s complaint survives a defendant’s

  Rule 12(b)(6) motion to dismiss if it includes facts sufficient “to raise a right to relief above the

  speculative level.” Id. (quotations and citations omitted).

         The ultimate inquiry must consider whether a plaintiff has pleaded “enough facts to state a

  claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “‘[D]etailed factual

  allegations’” are not required. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

  However, a complaint must allege “sufficient factual matter, accepted as true, to ‘state a claim that

  is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

  when the pleaded factual content allows the court to draw the reasonable inference that the defendant

  is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). This determination is

  a “context-specific task that requires the reviewing court to draw on its judicial experience and

  common sense.” Id. at 679. The Court may consider “the complaint, any documents attached to the

  complaint, and any documents attached to the motion to dismiss that are central to the claim and

  referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383,

  387 (5th Cir. 2010).

                                         DE NOVO REVIEW

  Discussion of Defendants’ Objection to the R&R’s Findings of Fact

         Defendants agree the majority of the factual background identified in the R&R is correct, but

  they argue the R&R fails to consider certain sections of the Wheeler complaint in its analysis.

         The Magistrate Judge specifically states she considered the Wheeler complaint in the

  analysis. Dkt. # 58 at 4,n. 5. The R&R examines the Wheeler complaint as a whole in analyzing

  Defendants’ motion to dismiss. After reviewing the Wheeler complaint and comparing it to the


                                                   8
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 9 of 37 PageID #: 828



  alleged defamatory allegations pleaded by Plaintiff, the R&R concludes significant differences exist

  between the two. The Court agrees and finds Defendants’ objection to the R&R’s findings of fact

  without merit. The comparison of the Wheeler complaint and the Reports in the R&R is discussed

  in further detail below in response to Defendants’ first and fifth objections.

  Discussion of Defendants’ Objections to the R&R’s Conclusions of Law

  Discussion of the first main objection

           Defendants first argue the R&R utilizes reversed precedent and misapplies the third-party

  allegation rule. Dkt. # 63 at 7-8. Defendants maintain the R&R “relies heavily” on the Fort Worth

  Court of Appeals holding in Dallas Morning News, Inc. v. Hall, 524 S.W.3d 369 (Tex. App. – Fort

  Worth 2017), which was recently reversed by the Texas Supreme Court.4 Dallas Morning News, Inc.

  v. Hall, No. 17-0637, ––– S.W.3d ––––, 2019 WL 2063576, at *5 (Tex. May 10, 2019)

  (unpublished). The R&R uses Hall I to find the third-party allegation rule does not apply, according

  to Defendants. Defendants state the Texas Supreme Court holding in Hall II supports application

  of the third-party allegation rule in this case because Defendants merely republished the allegations

  contained in the Wheeler complaint.

           First the Court would note Hall II was decided after the R&R was entered. Secondly, the

  Court is not convinced the R&R, by relying on Hall I, incorrectly interprets Texas law regarding

  privileges and defenses afforded to media defendants. Although Hall I is cited in the R&R (see Dkt.

  # 58 at 24-25), the R&R thoroughly reviews all relevant Texas case law and accurately identifies the

  law on the third-party allegation rule.



           4
            For clarity purposes, the Hall case before the Fort Worth Court of Appeals will be referred to as “Hall I” and
  the subsequent Texas Supreme Court holding on the same case will be referred to as “Hall II.”

                                                             9
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 10 of 37 PageID #: 829



          Additionally, this case is distinguishable from Hall II. The Hall II plaintiffs sued the Dallas

  Morning News (the “News”) and Kevin Krause for allegedly defaming them and their

  pharmaceutical business. 2019 WL 2063576, at *1. According to the plaintiffs, the News published

  numerous articles on the pharmacy compounding industry, including specifically the plaintiff’s

  compounding pharmacy, Rxpress. Id. at *1-*2. The articles mentioned accusations against Rxpress,

  including that it was under federal investigation for possible violations of the anti-kickback law. Id.

  at *2-*3. The News moved to dismiss these claims under the Texas Citizens Participation Act,

  arguing, among other things, Rxpress could not meet its burden to show the articles were not

  substantially true and that the articles’ reporting of the third party allegations in the civil lawsuits and

  other official proceedings was both true and privileged. Id. at *3.

          The trial court denied the motion, and the News filed an interlocutory appeal. Id. The court

  of appeals upheld the trial court, holding first the News had not established its substantial-truth

  defense. The court of appeals then held Rxpress had met its burden to state a prima facie case that

  the gists of the articles were not substantially true. Id. at *4. The News appealed Hall I to the Texas

  Supreme Court, which granted the News’s petition for review. Id.

          The Texas Supreme Court first set forth the applicable law in a case brought pursuant to the

  Texas Citizens Participation Act (the “Act”), which specifically provides that a defendant in a case

  that “is based on, relates to, or is in response to a party’s exercise of the right of free speech” may

  move for dismissal under the Act. Id. (quoting TEX. CIV. PRAC. & REM. CODE § 27.003(a)).

  According to the court in Hall II, dismissal under the Act requires two steps. First, the party moving

  for dismissal must show, by a preponderance of the evidence, that the “legal action is based on,

  relates to, or is in response to a [movant]’s exercise of the right of free speech.” Id. (internal


                                                      10
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 11 of 37 PageID #: 830



  punctuation omitted). The burden then shifts to the plaintiff to establish “by clear and specific

  evidence a prima facie case for each essential element of the claim in question.” Hall II, 2019 WL

  2063576, at *4 (quoting § TEX. CIV. PRAC. & REM. CODE § 27.005(c)). Additionally, subsection (d)

  requires a court to dismiss the legal action if “the moving party establishes by a preponderance of

  the evidence each essential element of a valid defense to the nonmovant’s claim.” Hall II, 2019 WL

  2063576, at *4 (quoting TEX. CIV. PRAC. & REM. CODE § 27.005(d)). If the plaintiff fails to carry

  its burden—or if the movant establishes the essential elements of a valid defense under § 27.005(d)

  —the trial court must dismiss the suit. Hall II, 2019 WL 2063576, at *5. In deciding if dismissal

  is warranted, the court considers all the “pleadings and supporting and opposing affidavits stating

  the facts on which the liability or defense is based.” Id. (quoting TEX. CIV. PRAC. & REM. CODE §

  27.006(a). The Texas Supreme Court reviewed de novo the court of appeals’ determinations that the

  parties met or failed to meet their burdens of proof under § 27.005. Hall II, 2019 WL 2063576, at

  *5 (generally citing TEX. CIV. PRAC. & REM. CODE § 27.005).

           The court first considered whether, under the Act, Rxpress had satisfied its burden to

  establish–by clear and specific evidence–a prima facie case for every essential element of the

  defamation claim, including falsity. Hall II, 2019 WL 2063576, at *5 (citing TEX. CIV. PRAC. &

  REM. CODE § 27.005(c); Neely v. Wilson, 418 S.W.3d 52, 62 (Tex. 2013)).5 At issue in Hall II were

  two allegedly defamatory meanings – that Rxpress was “under investigation” (which was plainly and

  expressly set out in the articles) and that Rxpress actually violated healthcare laws (which was


           5
             As noted by the court in Hall II, the “United States Supreme Court and [the Supreme Court of Texas] long
  ago shifted the burden of proving the truth defense to require the plaintiff to prove the defamatory statements were false
  when the statements were made by a media defendant over a public concern.” 2019 WL 2063576, at *5, n. 4 (quoting
  Neely, 418 S.W.3d at 62) (citing Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 777, 106 S.Ct. 1558, 89
  L.Ed.2d 783 (1986))).

                                                             11
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 12 of 37 PageID #: 831



  implied). 2019 WL 2063576, at *5.

         Regarding the first alleged defamatory meaning, the court held Rxpress failed to carry its

  burden under the Act because it had not established a prima facie case that the News falsely reported

  that Rxpress was “under investigation.” Hall II, 2019 WL 2063576, at *7 (citing TEX. CIV. PRAC.

  & REM. CODE § 27.005(c)). Because the court held Rxpress failed to carry its burden to survive

  dismissal under § 27.005(c), the court did not need to decide whether the News established its

  substantial-truth defense under § 27.005(d). Hall II, 2019 WL 2063576, at *7.

         Regarding the second alleged defamatory meaning, which was that the articles conveyed an

  implication that Rxpress had actually violated healthcare laws, the News relied on the official-

  proceeding privilege and the third-party allegation rule. Id. The Texas Supreme Court reiterated that

  “true statements strung together and accompanied by speculative commentary” can imply a person

  has committed a crime and lead to defamation. Id. at *8 (citing D Magazine Partners, L.P. v.

  Rosenthal, 529 S.W.3d 429 (Tex. 2017), reh’g denied (Sept. 29, 2017)). According to the court in

  Hall II, unlike in Rosenthal, where the defendant made “thinly veiled accusations such as the

  plaintiff ‘must have been less than forthcoming’ and juxtaposed damning facts with seemingly on-

  point criminal statutes,” in the case before the court, the News placed “the accusations against

  Rxpress in the context of the greater controversy facing the compounding industry, but that’s it.”

  Hall II, 2019 WL 2063576, at *8 (quoting Rosenthal, 529 S.W.3d at 437). Although the News had

  certainly made clear Rxpress was “under investigation,” the court noted Rxpress had “already failed

  to carry its burden to show that that’s not at least substantially true.” Hall II, 2019 WL 2063576, at

  *8.

         The Texas Supreme Court held the News “fairly and accurately reported on the allegations


                                                   12
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 13 of 37 PageID #: 832



  made in several lawsuits that involved assertions by–and against–Rxpress that “were certainly not

  flattering especially when placed in proximity to the notion that Rxpress is under federal

  investigation.” Id. at *8-*9 (further asserting “not flattering is not defamatory– especially in the face

  of the third-party-allegation rule and the official-reporting privilege). Because Rxpress had not

  met—“and, under these circumstances, [could not] meet—its burden under the Act to show a prima

  facie case for defamation, the News [was] entitled to dismissal.” Id. at *9.

           In Hall II, neither party disputed that the Texas Citizens Participation Act applied to the

  case.6 Id. at *5. Here, neither party contends the Act applies. As pointed out by the Magistrate Judge,

  almost every case relied upon by Defendants in their Rule 12(b)(6) motion to dismiss was decided

  in the context of summary judgment or early dismissal under the Texas Citizens Participation Act,

  not applicable here. Dkt. # 58 at 46, n. 18.

           What is more, the published statements in this case are different from the News’ articles in

  Hall II. In Hall II, the Texas Supreme Court noted the statements made by the News “fairly and

  accurately reported on the accusations, and qualified all of it with pervasive sourcing language.”

  2019 WL 2063576, at *8 (emphasis added). For example, the News included the sources of its

  statements as follows:

           •        “Federal authorities are investigating a North Texas compounding pharmacy accused
                    of paying illegal kickbacks to physicians for writing prescriptions according to court
                    documents. . . .”



           6
              “Therefore, while the News retained the burden of proof to establish its subsection (d) claim that a
  preponderance of the evidence support[ed] its substantial-truth defense, the burden under subsection (c) shift[ed] to
  Rxpress to make out a prima facie case for each element of its defamation claim.” Id. (citing TEX. CIV. PRAC. & REM.
  CODE § 27.005(c), (d)). Those essential elements are (1) the publication of a false statement of fact to a third party, (2)
  that was defamatory concerning the plaintiff, and (3) was made with the requisite degree of fault. Hall II, 2019 WL
  2063576, at *5 (citing Dallas Morning News, Inc. v. Tatum, 554 S.W.3d 614, 623 (Tex. 2018)). Of these elements, only
  falsity was in dispute in Hall II. 2019 WL 2063576, at *5.

                                                             13
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 14 of 37 PageID #: 833



           •        “Rxpress Pahrmacy and related entities. . . paid sales reps commissions...in violation
                    of federal anti-kickback laws, according to lawsuits.”

           •        “The tax adviser said doctors invested in the pharmacy. . . .”

           •        “Rxpress paid them kickbacks in the form of investor dividends, she said.”

  Id. at 9.

           Here, the Court is not convinced Defendants qualified their statements with “pervasive

  sourcing language.” The Reports here do not state, “according to court documents,” as the News

  qualified its statements in Hall II. Plaintiff has alleged sufficient facts which plausibly show the

  Reports were not fair, true, and impartial accounts of the Wheeler complaint.7 Additionally, even

  if the statements are considered a true report of the Wheeler complaint, as Defendants argue, the

  organization of the comments combined with the speculative commentary imply wrongdoing. While

  the News’s articles never actually implied Rxpress was guilty of anything, Defendants here go

  further. Because Hall is distinguishable from the case at hand, this Court finds Defendants’ first

  main objection without merit.

  Discussion of the second main objection

           As previously stated, in their second main objection, Defendants object to the R&R’s

  privilege analysis, asserting the following specific arguments: (1) the R&R erroneously uses the

  Restatement (Second) of Torts to interpret Texas’s statutory privileges; (2) the R&R incorrectly

  urges the Court to apply comments to the Restatement that have not been adopted by the Texas

  Supreme Court; (3) the R&R conflates the constitutional, common law, and statutory privileges and


           7
             Whether the Reports were fair, true, and impartial or substantially true accounts of the Wheeler complaint is
  discussed in detail in response to Defendants’ objection regarding the application of the common law and statutory
  qualified privileges (Defendants’ second objection) and to Defendants’ objection regarding the falsity of the statements
  in the Reports (Defendants’ fifth objection).

                                                            14
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 15 of 37 PageID #: 834



  fails to distinguish the different privileges in its analysis; and (4) the R&R adopts the wrong standard

  for assessing the common law fair report and fair comment privileges. The Court considers each

  argument below.

          Texas Common and Statutory Privilege Law

          In each sub-argument of Defendants’ second objection, Defendants assert the R&R fails to

  identify and apply the correct law regarding the different common law and statutory privileges

  alleged by Defendants. Therefore, this Court will first identify the common law and statutory

  privilege law applicable in this case.

          Texas common law recognizes three distinct conditional privileges–the public interest

  privilege, the fair report privilege, and the fair comment privilege. Defendants do not assert the

  public interest privilege so this Court will not include that privilege in its discussion. At common

  law, the fair report privilege acts as a defense to defamation where the publication is an accurate,

  complete, or fair account of an official action or proceeding. Freedom Communications, Inc. v.

  Coronado, 296 S.W.3d 790, 797-98 (Tex. App.–Corpus Christ-Edinburg 2009), vacated on other

  grounds, 372 S.W.3d 621 (Tex. 2012). The U.S. and Texas Constitution also recognize the common

  law fair comment privilege. This privilege defeats defamation where the alleged statement is an

  honest expression of opinion on matters of legitimate public interest when based on a true or

  privileged statement of fact. Milkovich v. Lorain Journal Co., 497 U.S. 1, 21 (1990); Bentley v.

  Bunton, 94 S.W.3d 561, 579 (Tex. 2002).

          The Texas legislature codified the common law fair report privilege and the common law fair

  comment privilege in § 73.002 of the Texas Civil Practice and Remedies Code. The statutory fair

  report privilege applies to a fair, true, and impartial account of a judicial or official proceeding. TEX.


                                                     15
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 16 of 37 PageID #: 835



  CIV. PRAC. & REM. CODE § 73.002(b)(1)(A) and (b)(1)(B). The statutory fair comment privilege

  provides immunity for a reasonable and fair comment on or criticism of an official act of a public

  official or other matter of public concern published for general information. Id. at (b)(2).

         Both the common law conditional privileges as well as the statutory conditional privileges

  can be defeated when a plaintiff shows actual malice. See TEX. CIV. PRAC. & REM. CODE §

  73.002(a); see also Doe v. Doe, 941 F.2d 280, 287 (5th Cir.), on reh’g in part, 949 F.2d 736 (5th Cir.

  1991); see also Klentzman v. Brady, 456 S.W.3d 239, 252 (Tex. App. – Houston [1st Dist.] 2014),

  aff’d, 515 S.W.3d 878 (Tex. 2017) (“Klentzman II”); Casso v. Brand, 776 S.W.2d 551, 561 (Tex.

  1989) (Gonzalez, J., concurring and dissenting); Coronado, 296 S.W.3d at fn. 11; Freedom

  Communications, Inc. v. Sotelo, No. 11-05-00336, 2006 WL 1644602 at *5 (Tex. App.–Eastland

  June 15, 2006, no pet.). In analyzing a claim of privilege, courts must first determine whether a

  defendant establishes a qualified or conditional privilege applies. If a defendant meets that burden,

  then courts must analyze whether a defamation plaintiff shows actual malice to defeat the privilege.

         Whether the R&R erroneously concludes the common law and statutory privileges do
         not apply

         For their first and second sub-arguments, Defendants argue the R&R should not have relied

  on the Restatement (Second) of Torts or comments to the Restatement in reaching its conclusions,

  as they are inapplicable to the statutory qualified privileges. Additionally, Defendants argue the

  R&R recommends this Court adopt comments to the Restatement that have not and probably would

  not be adopted by the Texas Supreme Court.

         Looking at the first sub-argument above, the Court’s research shows Texas case law

  specifically compares the statutory qualified privileges outlined in § 73.002 to the privilege



                                                   16
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 17 of 37 PageID #: 836



  recognized in the Restatement (Second) of Torts. See Klentzman II, 456 S.W.3d 239, 252.

  Therefore, the R&R’s comparison of the Restatement (Second) of Torts to the Texas statutory

  qualified privileges is not erroneous.

         The R&R also gives numerous examples of Texas cases adopting other comments to the

  Restatement (Second) of Torts on conditional privileges. Dkt. #58 at 43. Additionally, the R&R

  states that courts in other jurisdictions follow comment c to the Restatement (Second) of Torts. Id.

  at 43-44. The Court finds the R&R’s analysis considering comments c and e to the Restatement

  (Second) of Torts is not erroneous.

         In their third sub-argument, Defendants assert the R&R conflates and fails to distinguish the

  common law and statutory privileges in its analysis. Whether the R&R conflates the different

  qualified privileges is immaterial to the overall analysis. To the extent Defendants are arguing the

  statutory and common law privileges were interchanged by the R&R, the statutory privileges are

  codifications of their common law counterparts. While the basis for the privileges derive from

  different sources, their applicability to a defamation claim is the same.

         To the extent Defendants are arguing the R&R conflates the fair report privilege with the fair

  comment privilege, this argument fails as well. The R&R specifically analyzes why the fair

  comment privilege was inapplicable when it discusses that all qualified privileges require

  publications which are fair, true, and impartial accounts. The fair comment privilege protects

  reasonable and fair commentary. TEX. CIV. PRAC. & REM. CODE § 73.002(b)(2). Thus, the analysis

  of whether the fair comment privilege applies examines whether the comments were fair. Id. The

  statutory fair comment privilege does not extend to false statements of fact concerning a person. The

  R&R analyzes the Reports to determine if they are fair, true, and impartial and concludes, at this


                                                   17
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 18 of 37 PageID #: 837



  stage of the proceedings, that Defendant had not established their entitled to dismissal under either

  the fair report or fair comment privileges. Dkt. # 58 at 49 (citing Klentzman II, 456 S.W.3d at 253

  (“Thus, we disagree with Klentzman and The Star that they satisfied their burden of establishing

  their entitlement to privilege under section 73.002(b).”); Levine v. CMP Publications, Inc., 738 F.2d

  660, 668-69 (5th Cir.1984) (refusing to conclude that, as a matter of law, magazine articles published

  by the defendant were “fair, true and impartial” accounts of public proceedings entitled to a Texas

  statutory privilege and finding the inaccuracies “raised fact questions” and “presented a jury

  question”)). The Court finds the R&R thoroughly analyzes the statutory fair comment privilege

  using the correct standard and also correctly concludes the statutory fair comment privilege does not

  warrant dismissal at this stage of the proceedings and under the facts as alleged in the complaint.

          In their fourth sub-argument, Defendants maintain the R&R uses the standard needed to

  overcome the public interest privilege (a common law privilege not asserted in this case) and applies

  this wrong standard to both the fair report and fair comment privileges. Dkt. # 63 at 13-14 (citing

  Dkt. # 58 at 25-30, 42-46). Specifically, Defendants argue the R&R uses the standard for the public

  interest privilege in finding a conditional privilege is defeated when a privilege is abused. Id. at 13.

  The Hurlbut case cited by the R&R regarding abuse of a privilege does involve the public interest

  privilege. See Hurlbut v. Gulf Atl. Life Ins. Co., 749 S.W.2d 762, 766 (Tex.1987). However, the

  Texas Supreme Court’s discussion, and the part of the decision cited by the R&R, specifically

  extends to all conditional privileges, not only the public interest privilege. Id. at 768.

          Even if the Court were to find merit in Defendants’ second objection and its sub-arguments,

  the Court would still agree with R&R’s overall recommendation that Plaintiff’s defamation claims

  should not be dismissed at this stage of the proceedings based on applicable qualified privileges.


                                                    18
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 19 of 37 PageID #: 838



  As the R&R discusses, and as mentioned above, a showing of actual malice will defeat a qualified

  privilege. The R&R finds and the Court agrees, at this stage in the proceedings, Plaintiff has pleaded

  sufficient factual allegations to plausibly show actual malice.8

          The Court finds the Magistrate Judge properly analyzed the applicability of the common law

  and statutory privileges. This objection is overruled.

  Discussion of the third main objection

          In their third main objection, Defendants assert the R&R incorrectly applies the

  Iqbal/Twombly pleading standard. Dkt. # 63 at 14-15. Defendants argue the R&R uses conclusory

  allegations in its analysis and assumes these allegations are true. Id. Specifically, Defendants state

  the R&R assumes the truth of conclusory allegations regarding actual malice and conspiracy.

  According to Defendants, Plaintiff alleges actual malice and conspiracy without any facts to support

  such a claim.

          Whether the R&R errs in concluding Plaintiff sufficiently pleaded actual malice

          Defendants assert the R&R erroneously concludes Plaintiff sufficiently pleaded actual malice.

  According to Defendants, Plaintiff failed to meet his burden of alleging facts to support a finding of

  actual malice. Defendants argue Plaintiff must show actual malice to defeat any conditional

  privileges, and he also must show actual malice as the requisite degree of fault required of limited

  purpose public figures in a defamation claim.

          Defamation requires a plaintiff to show a defendant either acted with actual malice or

  negligence. Klentzman v. Brady, 312 S.W.3d 886, 897 (Tex. App.–Houston [1st Dist.] 2009, no



          8
            The Court will address the finding of actual malice in depth below in response to Defendants’ third main
  objection.

                                                         19
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 20 of 37 PageID #: 839



  pet.)(“Klentzman I”). A public figure plaintiff must show by clear and convincing evidence that a

  media defendant published the alleged defamatory statement with actual malice. Id. at 897-98

  (quoting Gertz v. Robert Welch, Inc., 418 U.S. 323, 342 (1974)). A private individual must show

  actual malice to recover exemplary damages when the alleged defamatory statement involves a

  matter of public concern. Klentzman I, 312 S.W.3d at 898 (citing Gertz, 418 U.S. at 349). “Actual

  malice in this context does not mean bad motive or ill will but rather knowledge of, or reckless

  disregard for, the falsity of a statement.” Robert B. James, DDS, Inc. v. Elkins, 553 S.W.3d 596,

  610–11 (Tex. App.–San Antonio 2018), review denied, (Mar. 1, 2019) (quoting Greer v. Abraham,

  489 S.W.3d 440, 443 (Tex. 2016)). A plaintiff can show reckless disregard by establishing the

  defendant “entertained serious doubts as to the truth of his [statement].” Huckabee v. Time Warner

  Entm’t Co. L.P., 19 S.W.3d 413, 420 (Tex. 2000) (quoting St. Amant v. Thompson, 390 U.S. 727,

  731 (1968)).

         While a failure to investigate by itself does not establish actual malice, a “purposeful

  avoidance of the truth” does. Lane v. Phares, 544 S.W.3d 881, 891 (Tex. App. – Fort Worth 2018,

  no pet.) (quoting Tex. Disposal Sys. Landfill, Inc. v. Waste Mgmt. Holdings, Inc., 219 S.W.3d 563,

  578–79 (Tex. App.–Austin 2007, pet. denied)). “Inherently improbable assertions and statements

  made on information that is obviously dubious may show actual malice.” Bentley, 94 S.W.3d at 596.

  A defendant repeating another’s words he or she knows is false or improbable is relevant to help

  show actual malice, as well as “evidence that a defendant conceived a story line in advance” and then

  “set out to make the evidence conform.” Gilmore v. Jones, No. 3:18-CV-00017, 2019 WL 1418291,

  at *24 (W.D. Va. Mar. 29, 2019) (quoting Eramo v. Rolling Stone, LLC, 209 F. Supp. 3d 862, 872

  (W.D. Virg. 2016) (citations omitted); see also Harte-Hanks Commc’ns., Inc. v. Connaughton, 491


                                                   20
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 21 of 37 PageID #: 840



  U.S. 657, 668 (1989)). Additional considerations in determining actual malice include the relation

  of the parties, the circumstances around the publication, the terms of the publication, and a

  defendant’s words or acts before, at, or after the time of the communication. Dolcefino v. Turner,

  987 S.W.2d 100, 111 (Tex. App.–Houston [14th Dist.]1998), aff’d sub nom. Turner v. KTRK

  Television, Inc., 38 S.W.3d 103 (Tex. 2000) (citations omitted).

         The R&R thoroughly reviews the complaint and finds the following facts, taken as true and

  viewed in the light most favorable to Plaintiff, sufficiently plead actual malice:

         •       Hungry to publish a scandalous story about the President of the United States and
                 Fox and to aid and abet Wigdor’s effort to extort money from Fox, Folkenflik failed
                 to verify the information Wigdor secretly provided before releasing it on NPR.org,
                 to NPR’s radio listeners via Morning Edition, and to millions upon millions via
                 Twitter. In spite of serious doubts as to the veracity of his source, Folkenflik blindly
                 accepted Wigdor’s false statements without ever once questioning Wigdor’s (and his
                 client, Rod Wheeler’s), motive to lie. Folkenflik disregarded known sources of
                 information that flatly contradicted the false narrative peddled by Wigdor. In
                 promoting Wigdor’s story, Folkenflik misrepresented, distorted and oversimplified
                 facts and issues. Folkenflik failed to gather, update and correct information
                 throughout the life of his story, allowing the false narrative to build momentum and
                 take on a life of its own. Folkenflik engaged in baseless stereotyping and allowed
                 his(and Wigdor’s) extreme bias to shape his reporting. Folkenflik published and
                 republished the story in such a way and to such audiences and extremes as to
                 maximize the insult, pain, humiliation and embarrassment to Ed Butowsky.
                 Folkenflik pandered to lurid curiosity about the President and fake news about
                 ‘Russian collusion,’ rather than tell the truth.

         •       At all times relevant to this action, Folkenflik had actual knowledge that his written
                 and oral statements about Butowsky were false. He knew Butowsky did not collude
                 with the President of the United States or with Fox to publish “fake news”. Indeed,
                 at the time he published his false statements, Folkenflik had not seen any evidence
                 that the President even knew Butowsky.

         •       Folkenflik also knew that Butowsky did not support any effort by Fox (because there
                 was none) to fabricate and falsely attribute quotations to Wheeler – indeed,
                 Folkenflik knew – actually knew – that Wheeler had been accurately quoted by Fox.
                 In his reporting, Folkenflik deliberately misrepresented and concealed known facts,
                 including the fact (a) that Fox reporter, Malia Zimmerman (“Zimmerman”) had


                                                   21
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 22 of 37 PageID #: 841



              shared drafts of her article with Rod Wheeler (“Wheeler”) on May 15, 2017, and (b)
              Wheeler had approved the exact quotations that appeared in Zimmerman’s article.

        •     Before he published his first online article on August 1, 2017 at 7:23 a.m., Folkenflik
              possessed information that should have caused him to disbelieve the preconceived
              false narrative supplied to him by Wigdor.

        •     The truth was well-known to Folkenflik – not only from Wheeler’s text messages and
              emails (described in detail below) in Folkenflik’s possession, but from public records
              (videos in which Wheeler and others, including Seymour Hersh appeared) and from
              other information and recordings available to Folkenflik on the Internet (all described
              in detail below). The true facts were also available to Folkenflik on and through the
              website, http://www.debunkingrodwheelersclaims.com/. Although Wigdor told
              Folkenflik that Fox and Butowsky had fabricated quotations that Fox and Butowsky
              then falsely attributed to Wheeler, Folkenflik knew (a) that Wheeler had made the
              statements publicly on camera on May 15, 2017 to Fox 5 DC correspondent, Marina
              Marraco (“Marraco”), (b) that Wheeler had actually confirmed the quotations three
              (3) times to Zimmerman on May 15, 2017 in emails and text messages, (c) that
              Wheeler had affirmed the substance of the quotations in interviews with Sean
              Hannity and Lou Dobbs on May 16, 2017, and (d) that Wheeler had actually told
              FetchYourNews on May 22, 2017 that Zimmerman’s story was “essentially correct”.
              (Emphasis added). Based upon information in his possession, Folkenflik knew that
              his statements about Butowsky were categorically false.

        •     Instead of reporting the truth, Folkenflik abandoned his ethics and went with a
              preconceived story – a story manufactured and supplied to him by his source –
              Wigdor – a source that was admittedly on a “crusade” to get Fox. Folkenflik
              abandoned all journalistic integrity. He failed to investigate the true facts. He relied
              on inherently unreliable and debunked sources, such as Wigdor’s client and source,
              Wheeler. Folkenflik departed from journalistic standards and repeated words and
              phrases that he knew were false or inherently improbable – phrases such as “Russian
              collusion”. Folkenflik abandoned common sense. The suggestion that the President
              of the United States and/or the “Russians” (Vladimir Putin) would have colluded
              with Butowsky – a person unknown to either the President or Putin and with whom
              neither the President nor Putin has ever communicated – is preposterous.

        •     Folkenflik knew that Wigdor’s preconceived narrative was false. Folkenflik, who
              hated Fox and craved the notoriety of salacious “breaking news”, had a motive to
              publish a false narrative about Fox. In spite of known and obvious reasons to doubt
              the veracity of Wigdor and Wheeler, Folkenflik and NPR proceeded with the
              preconceived story without verification and without hesitation.

        •     Folkenflik, NPR and its editors and publishers abandoned all journalistic standards


                                                22
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 23 of 37 PageID #: 842



              in writing, editing and publishing the Articles at issue

        •     Acting in concert with Wigdor, Folkenflik and NPR conceived a story line in
              advance of any investigation and then consciously set out to make the evidence
              conform to the preconceived story. Folkenflik pursued and regurgitated the
              preconceived narrative that he knew to be false.

        •     Folkenflik and NPR relied on a primary source – Wheeler – that Folkenflik and NPR
              knew to be wholly debunked and unreliable. Based on information known and
              available to Folkenflik, Folkenflik in fact harbored serious doubt as to the veracity
              of Wigdor and Wheeler’s statements about Butowsky. Indeed, the statements were
              knowingly false, with not a shred of supporting evidence, and Folkenflik knew that
              before he wrote the Articles published by NPR.

        •     Folkenflik and NPR were in possession of Wheeler’s email communications and text
              messages with Zimmerman and other information that demonstrated the falsity of
              Wigdor and Wheeler’s information. Folkenflik consciously and intentionally ignored
              known and available contradictory evidence that demonstrated the preconceived
              thesis was false and deliberately failed to investigate sources of information (e.g.,
              Marraco, Hersh, etc.) that contradicted the preconceived storyline.

        •     Folkenflik and NPR knowingly presented half-truths wrapped in misstatements and
              conjecture. They repeated Wigdor and Wheeler’s words knowing that the words were
              false or inherently improbable and at a time when there were obvious reasons to
              doubt the veracity and credibility of both Wigdor and Wheeler. Folkenflik and NPR
              repeated Wigdor and Wheeler’s words at a time when they were cognizant of the
              sources inconsistencies and credibility problems.

        •     Folkenflik and NPR knew that Wigdor and Wheeler both had a strong motive to lie
              about Butowsky, and a motive to fabricate the charges conspiracy, collusion, fraud
              and ‘fake news.’ Folkenflik and NPR never questioned the extreme bias of their
              sources. Rather, Folkenflik and NPR were guided by their own extreme bias, ill-will
              and desire to publish a salacious story about the President, Fox, fake news and
              ‘collusion.’ Folkenflik’s book, prior articles, blogs and tweets about Fox and Rupert
              Murdoch further demonstrate that he and NPR was prejudiced against Fox and had
              an axe to grind. Butowsky was a victim of that actual malice.

        •     Folkenflik and NPR chose to manufacture and publish false statements about
              Butowsky and use unnecessarily strong and violent language, disproportionate to the
              occasion, when they knew there was no evidentiary basis for the statements.
              Folkenflik and NPR did not act in good faith because, in the total absence of
              evidence, they could not have had an honest belief in the truth of their statements
              about Butowsky.


                                               23
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 24 of 37 PageID #: 843




         •       Folkenflik and NPR reiterated, repeated and continued to publish the false
                 defamatory statements out of a desire to gain notoriety, increase revenues for NPR,
                 hurt Butowsky and Fox and with reckless disregard for the consequences.

         •       Folkenflik and NPR initiated the defamation, and went out of their way to publish
                 extra-judicial statements about Butowsky.

         •       Folkenflik and NPR lacked reasonable grounds for any belief in the truth of their
                 statements and acted negligently in failing to determine the true facts.

  Dkt. #1 at ¶¶ 15-20, 166-167.

         Plaintiff’s allegations are not limited to only conclusory statements regarding actual malice,

  as Defendants suggest. Rather, Plaintiff alleges specific facts, taken as true, showing Folkenflik and

  NPR purposefully avoided the truth in publishing the Reports and made “inherently improbable

  assertions and statements made on information that is obviously dubious.” The Court finds

  Defendants’ objection regarding actual malice without merit.

         Whether the R&R errs in finding Plaintiff sufficiently pleaded conspiracy

         Defendants also argue in their third objection that the R&R wrongly concludes Plaintiff

  sufficiently pleaded a claim for civil conspiracy.

         A plaintiff must allege the following to establish a claim for civil conspiracy: (1) a

  combination of two or more persons; (2) to accomplish an unlawful purpose or a lawful purpose by

  unlawful means; (3) a meeting of the minds on the object or course of action; (4) one or more

  unlawful, overt acts; and (5) the plaintiff suffered injury as a proximate result of the wrongful act.

  Ins. Co. of N. Am. v. Morris, 981 S.W.2d 667, 675 (Tex. 1998). A defendant’s liability for

  conspiracy depends on “participation in some underlying tort for which the plaintiff seeks to hold

  at least one of the named defendants liable.” Cotton v. Weatherford Bancshares, Inc., 187 S.W.3d



                                                   24
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 25 of 37 PageID #: 844



  687, 701 (Tex. App. – Fort Worth 2006, pet. denied). While proof of a conspiracy can be made by

  circumstantial evidence, unreasonable inferences, suspicions, or only close associations between

  coconspirators is insufficient. Zervas v. Faulkner, 861 F.2d 823, 837 (5th Cir. 1988) (applying

  Texas law); Schlumberger Well Surveying Corp. v. Nortex Oil & Gas Corp., 435 S.W.2d 854, 858

  (Tex. 1968).

         The R&R correctly concludes Plaintiff sufficiently pleaded facts to establish a civil

  conspiracy claim. For example, in paragraph eleven of Plaintiff’s complaint, Plaintiff alleges:

         Wigdor selected Folkenflik and deliberately leaked a false narrative to Folkenflik
         because Wigdor knew that Folkenflik harbored bias and animus towards Fox and its
         Chairman, Rupert Murdoch. Widgor correctly surmised that Folkenflik would never
         question or doubt Wigdor’s veracity. Folkenflik gladly accepted the ‘scoop’ from
         Wigdor and published fake news with reckless indifference to the consequences of
         his actions as a ‘journalist.’

  Dkt. #1 at 12.

         Taking all the facts in the complaint as true and in the light most favorable to Plaintiff, the

  Court agrees with the Magistrate Judge that Plaintiff sufficiently alleges conduct constituting civil

  conspiracy. Defendants’ third main objection is overruled.

  Discussion of the fourth main objection

         For their fourth objection, Defendants assert the R&R erroneously uses Plaintiff’s proposed

  amended complaint and Plaintiff’s response to Defendant’s motion to dismiss in its analysis, rather

  than solely using Plaintiff’s original complaint. Dkt. Entry # 63 at 15-16. Defendants criticize the

  R&R for analyzing whether Plaintiff failed to state a claim by considering unpleaded claims. Id.

  More specifically, Defendants argue the R&R analyzes a defamation per quod claim introduced in

  Plaintiff’s proposed amended complaint and a defamation by implication claim raised in Plaintiff’s



                                                   25
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 26 of 37 PageID #: 845



  response to Defendant’s motion to dismiss. Id.

           The R&R references other pleadings, but the analysis uses only the operative pleading,

  Plaintiff’s original complaint. The R&R specifically states “considering the proposed amended

  complaint would not alter the analysis in a meaningful way,” and “advised the parties [the Court]

  would consider the motion to dismiss the original complaint before ruling on Plaintiff’s motion for

  leave to amend.”9 Dkt. #58 at 2, fn. 1. All references to Plaintiff’s Proposed Amended Complaint

  in the R&R are contained in footnotes, rather than the body of the R&R. Id. at fns. 1, 3, 12, 13, 26,

  and 27. These references merely note differences between the Original Complaint and the Proposed

  Amended Complaint. Id.

           Additionally, even if the Magistrate Judge erred in referencing Plaintiff’s proposed amended

  complaint, the analysis would not change because the Court finds herein Plaintiff is entitled to

  amend his complaint. On March 15, 2019, Plaintiff filed for leave to amend his complaint to correct

  the misnomers, to clarify that Plaintiff is not suing Defendants for reporting on a lawsuit, and to add

  claims of defamation that allegedly occurred after the initial filing of the action. Dkt. # 53. Under

  Rule 15(a)(2), Plaintiff may only amend its pleadings with the opposing party’s written consent or

  the court’s leave. FED. R. CIV. P. 15(a)(2). Rule 15(a) instructs the court to “freely give leave when



           9
             Although there is a “lopsided split among federal courts over whether the filing of an amended complaint
  automatically moots a pending 12(b)(6) motion addressed to the original complaint,” courts in the Eastern District of
  Texas have held the “greater weight of the authority favors the view that a pending 12(b)(6) motion addressed to the
  original complaint is mooted by the filing of the amended complaint.” See, e.g., Uniloc 2017 LLC v. Cardo Systems,
  Inc., No. 2:18-CV-00510-JRG (E.D. Tex. Apr. 10, 2019).
            As pointed out in the R&R, prior to the filing of Plaintiff’s motion for leave to amend, there had been extensive
  briefing on Defendants’ motion to dismiss Plaintiff’s original complaint, and the Magistrate Judge had heard oral
  argument on the fully ripe motion to dismiss. Considering this, and further considering the proposed amended complaint
  would not alter the analysis in a meaningful way, the Magistrate Judge advised the parties during a telephone conference
  that she would consider the motion to dismiss the original complaint before ruling on Plaintiff’s motion for leave to
  amend.

                                                             26
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 27 of 37 PageID #: 846



  justice so requires.”

         While the rule “evinces a bias in favor of granting leave to amend,” amendment is not

  granted automatically. See Jones v. Robinson Prop. Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2002)

  (quoting Lyn-Lea Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282, 286 (5th Cir. 2002)); see also

  Matagorda Ventures, Inc. v. Travelers Lloyds Ins. Co., 203 F. Supp. 2d 704, 718 (S.D. Tex. 2000)

  (citing Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981)). A district court

  reviewing a motion to amend pleadings under Rule 15(a) considers five factors: (1) undue delay; (2)

  bad faith or dilatory motive; (3) repeated failure to cure deficiencies by previous amendments; (4)

  undue prejudice to the opposing party; and (5) futility of amendment. Smith v. EMC, 393 F.3d 590,

  595 (5th Cir. 2004) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

         The Court finds none of the circumstances that justify denial of a requested amendment are

  present in this case. Plaintiff has not delayed in making this request. The Court finds the amendment

  has been sought in good faith. The Court does not find undue prejudice will result from the

  amendment. Plaintiff is entitled to amend his complaint and thus Plaintiff’s request to amend his

  Complaint is granted. Any reference or utilization of Plaintiff’s proposed amended complaint in the

  R&R is harmless. Defendants’ fourth main objection is overruled.

  Discussion of the fifth main objection

         In their fifth main objection, Defendants object to the R&R’s analysis of Plaintiff’s

  defamation per se claim, asserting the following: (1) the Reports are substantially true; (2) the

  R&R’s “of and concerning” analysis is wrong; (3) the R&R wrongly concludes the allegedly

  defamatory statements were not protected statements of opinion; (4) the R&R errs in concluding

  Plaintiff is not a public figure; and (5) the R&R errs in concluding Plaintiff plausibly alleged actual


                                                    27
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 28 of 37 PageID #: 847



  malice. Dkt. # 63 at 17-23. Sub-arguments one through four are discussed more fully below. Sub-

  argument five was discussed thoroughly by the Court in response to Defendants’ third objection.

           As the R&R states, a plaintiff claiming defamation must prove the following elements: (a)

  the defendant published a false statement of fact; (2) the statement defamed the plaintiff; (3) the

  defendant acted with actual malice, if the plaintiff is a public figure or a public official, or

  negligently, if the plaintiff is a private individual; and (4) the statement proximately caused damages.

  Rodriguez v. Gonzales, No. 14-17-00667-CV, 2018 WL 6614153, at *2 (Tex. App. Dec. 18, 2018)

  (citing Anderson v. Durant, 550 S.W.3d 605, 617–18 (Tex. 2018)) (other citations omitted).

  Defendants’ objections target the R&R’s analysis of the first three elements of a defamation claim

  above.

           Whether the R&R errs in concluding the Reports were not substantially true

           Defendants maintain the Reports are substantially true, barring Plaintiff’s defamation claims.

  First, Defendants argue the R&R incorrectly relies on overturned precedent, resulting in an incorrect

  analysis of the third-party allegation rule. Additionally, Defendants assert the statements in the

  Reports are the same as what is contained in the Wheeler complaint, making the statements

  substantially true. Defendants argue the R&R wrongly concludes the gist of the Reports was different

  from the gist of the Wheeler complaint. According to Defendants, substantial truth bars Plaintiff’s

  defamation claim.

           A defamation claim requires publication of a false statement of fact. Rodriguez, No. 14-17-

  00667-CV, 2018 WL 6614153, at *2. In analyzing falsity, courts focus on whether the statements

  are substantially true. Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 516 (1991). Truth or

  substantial truth is a defense to defamation. TEX. CIV. PRAC. & REM. CODE 73.005(a), (b). A


                                                    28
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 29 of 37 PageID #: 848



  statement is substantially true if it conveys the same “gist” as the literal truth even if it errs in the

  details. Turner, 38 S.W.3d at 115.

           However, even true statements of fact are actionable as defamation if the statements “create

  a substantially false and defamatory impression by omitting material facts or juxtaposing facts in a

  misleading way.” Klentzman I, 312 S.W.3d at 899 (quoting Turner, 38 S.W.3d at 115). A defendant

  may be liable for defamation where the factual allegations are correct but placed in an improper

  context, thus portraying the wrong gist of the story. Id.

           Media defendants have a statutory privilege to assert truth as a defense when the defendant

  accurately reports allegations made by a third party about matters of public concern.10 TEX. CIV.

  PRAC. & REM. CODE 73.005(b). When a defendant asserts the third-party allegation rule, the plaintiff

  has the burden to show falsity. Hall II, 2019 WL 2063576, at *8. The Court determines substantial

  truth as a matter of law when the evidence is undisputed. Klentzman I, 312 S.W.3d at 899. If the

  facts are disputed, falsity is appropriately determined by the finder of fact. Bentley v. Bunton, 94

  S.W.3d 561, 587 (Tex. 2002)).

           This objection is closely tied to Defendants’ first objection regarding the applicability of the

  third-party allegation rule. To the extent Defendants argue in this objection that the R&R misapplied

  the third-party allegation rule due to reliance on Hall I, the Court addressed this issue in response

  to Defendants’ first main objection.

           The R&R correctly concludes that Plaintiff shows significant differences exist between the

  Wheeler complaint and the Reports. The R&R spends pages analyzing these specific differences.



           10
              There is no dispute between the parties that NPR is a media defendant or that the Reports involved matters
  of public concern.

                                                           29
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 30 of 37 PageID #: 849



  For example, some statements included in the August 1 Reports were not in the Wheeler complaint:

          •       Folkenflik stated Wheeler did “not make great headway” with the Seth Rich murder
                  investigation and that “[t]he FBI informs Butowsky, Wheeler and Zimmerman that
                  the agency is not assisting the Washington, D.C. police on the
                  investigation–undercutting claims about an FBI report.”

          •       “Butowsky presented himself as a good Samaritan who came across a sliver of
                  information about Seth Rich’s death and shared it with the Riches.”

          •       “Despite his misgivings, Wheeler plays along...”

  Dkt. #1 at 20, ¶ 29. The R&R notes the differences between the Wheeler complaint and the Reports,

  and it thoroughly compares the two in reaching its conclusion. Based on Plaintiff’s factual

  allegations, Defendants did not merely republish the Wheeler complaint. The R&R correctly finds

  Plaintiff sufficiently alleges Defendants’ statements were not substantially true because significant

  differences exist between the Wheeler complaint and the Reports. The Court finds Plaintiff alleges

  facts showing the gist created by the Reports differed from the gist of the Wheeler complaint and also

  that the statements went beyond merely restating what was found in the Wheeler complaint.

          Additionally, even if the Court assumes Defendants simply republished the statements in the

  Wheeler complaint, Plaintiff’s allegations show Defendants’ arrangement of facts “create a

  substantially false and defamatory impression.” The defense of substantial truth and the third-party

  allegation rule do not bar Plaintiff’s claims at this stage if Plaintiff sufficiently alleges the Reports

  place facts in a misleading and defamatory way. Examining the statements in the Reports as a whole,

  rather than individually, shows an objectively reasonable reader could find the Reports

  misrepresented Plaintiff’s role in the Seth Rich investigation and the Fox News story.

          In sum, the R&R takes Plaintiff’s facts as true and correctly finds Plaintiff sufficiently

  demonstrated falsity by showing the Reports were not true or substantially true due to significant


                                                     30
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 31 of 37 PageID #: 850



  differences between the Wheeler complaint and the Reports and the misleading arrangement of facts

  implying a different and defamatory gist. The Court overrules this sub-argument of Defendants’ fifth

  main objection.

          Whether the R&R’s “of and concerning” analysis is incorrect

          Defendants next assert the R&R errs in finding the Reports at issue were “of and concerning”

  Plaintiff. Defendants state many of the Reports make no specific reference to Plaintiff at all. In their

  objection, Defendants reference only the August 7 Report as not mentioning Plaintiff by name.

          As set forth in the R&R, a publication does not have to specifically name a person to be

  defamatory. Vice v. Kasprzak, 318 S.W.3d 1, 13 (Tex. App. – Houston [1st Dist.] 2009) (citation

  omitted). The test to determine if a publication is “of and concerning” an individual is whether

  persons who knew and were acquainted with the individual understood that the allegedly defamatory

  publication referred to that individual. Id.

          The R&R correctly notes only the August 7 Report failed to mention Plaintiff by name. All

  other publications at issue specifically named and featured Plaintiff. Reading all the statements as

  a whole and accepting Plaintiff’s allegations as true, the publications, even the August 7 Report,

  could have plausibly been understood to be about Plaintiff by persons who knew and were

  acquainted with him. The Court finds the R&R correctly concludes this part of Defendants’ motion

  be denied.

          Whether the R&R’s conclusion that the defamatory statements were not statements of
          opinion is incorrect

          The next sub-argument raised by Defendants is the R&R improperly finds the statements at

  issue were not opinions. Defendants argue the R&R misinterprets the law and fails to correctly



                                                    31
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 32 of 37 PageID #: 851



  analyze the statements in their context in determining whether the publications were fact or opinion.

  Defendants say the law provides that statements containing a subjective view, an interpretation, a

  theory, conjecture, or surmise are not actionable as a statement of fact in a defamation claim.

  According to Defendants, authors writing about “inherently ambiguous” subjects may fairly describe

  events and offer personal perspectives about ambiguities or disputed facts. Defendants claim their

  statements about Butowsky offer a subjective view.11

           Defendants argued in their motion to dismiss the following statements were opinion: (1) The

  title of the August 1 report that the Fox News story was “baseless;” (2) The subheading of the

  August 1 Report that the Fox News story was “fake” news; (3) The statement from the August 1

  report that “Wheeler does not make great headway. The FBI informs Butowsky, Wheeler and

  Zimmerman that the agency is not assisting the Washington, D.C., police on the

  investigation–undercutting claims about an FBI report;” (4) The statement from the August 1 report

  that “‘Rod Wheeler unfortunately was used as a pawn by Ed Butowsky, Fox News and the Trump

  administration to try and steer away the attention that was being given about the Russian hacking of

  the DNC emails,’ says Douglas Wigdor, Wheeler’s lawyer;” (5) the “inconsistent” narrative

  statement from the Mediaite Interview; (6) the possible “collaboration” between Plaintiff and the

  White House from the Mediaite Interview; (7) The statement Fox News was “concocting a baseless

  story” from the August 7 report; (8) The statement that Fox was involved in a “journalistic scandal”

  over the Seth Rich story from the August 7, report; (9) All complained of statements from the August

  16 Report; and (10) All complained of statements from the September 15 Report.


           11
            Specifically, Defendants state Folkenflik’s statements that Butowsky’s narrative was “inconsistent;” that
  Butowsky “displays no curiosity about the way. . . his activities affected [the Rich Family]; or the “lessons” to be learned
  from the Fox News Report offer a subjective view. Dkt. #63 at 20-21.

                                                              32
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 33 of 37 PageID #: 852



           The Supreme Court has found that whether a statement asserts a fact or opinion depends on

  whether it is capable of being proved true or false. Milkovich, 497 U.S. at 21 (1990). However, even

  opinions are actionable under a defamation claim where the statement implies an assertion of fact.

  Id. at 18-19. Phrasing a statement of fact as an opinion is also actionable. Id. at 19.

           Texas case law on defamation is consistent with Milkovich. The Texas Supreme Court has

  held publishers “cannot avoid liability for defamatory statements simply by couching their

  implications within a subjective opinion.” Dallas Morning News, Inc. v. Tatum, 554 S.W.3d 614,

  634 (Tex. 2018), reh’g denied (Sept. 28, 2018), cert. denied, No. 18-864, 2019 WL 659885 (U.S.

  Feb. 19, 2019)(citing Milkovich, 497 U.S. at 19). Again, the proper inquiry in determining whether

  a statement is an opinion turns on whether the statement is verifiable. Id. In other words, courts

  must ask whether the statement can be established as false. Id. Even statements that can be verified

  may not be actionable if the “entire context in which it is was made” shows the statement was truly

  an opinion phrased as a statement of fact. Id.

           Defendants assert in their objections that Milkovich and subsequent cases have found

  statements expressing “a subjective view, an interpretation, a theory, conjecture, or surmise,” are not

  defamatory. Dkt. # 63 at 20 (citing to Riley v. Harr, 292 F.3d 282, 291 (1st Cir. 2002)). Defendants

  cite to Riley for the proposition that an author is immune from a defamation claim when the author

  accurately describes the events and offers a personal perspective about disputed facts and

  ambiguities.12

           The R&R correctly notes the applicable law and applies it to the allegations in Plaintiff’s


           12
               The Court notes that Defendants did not provide any authority for that proposition from this Circuit.
  Additionally, Riley was decided in the summary judgment context, as opposed to a motion to dismiss under Rule 12(b)(6)
  like this case.

                                                           33
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 34 of 37 PageID #: 853



  complaint. First, the statements made by Folkenflik were made as verifiable statements of fact. The

  statements at issue were not merely expressing a subjective view. Second, these verifiable

  statements of fact were not opinion statements. Defendants argue the R&R ignores Tatum’s

  instructions to consider the entire context of the statements made. However, the Magistrate Judge

  specifically stated she considered the context of the statements in conducting her analysis. Dkt. #58

  at 78. Looking at the context of the verifiable facts, nothing shows the statements expressed

  Folkenflik’s opinion or merely offer Folkenflik’s personal perspective on disputed facts. The Court

  finds this objection without merit.

           Whether the R&R errs in concluding Plaintiff is not a public figure

           Defendants next argue the R&R incorrectly finds Plaintiff was not a limited-purpose public

  figure.13 Dkt. #63 at 21-22. According to Defendants, the R&R recognizes Plaintiff was an

  “internationally recognized expert in the investment wealth management industry” and “has made

  hundreds of appearances on national and radio shows.”14 Id. at 21. Additionally, Defendants urge

  this Court that the issue of determining whether Plaintiff is a public figure is appropriately decided

  in a motion to dismiss as opposed to the R&R’s opinion that the issue is more appropriately decided

  at the summary judgment stage of the proceedings.

           Initially, the Court notes Defendants do not argue the R&R used the incorrect law on limited-

  purpose public figures, only that the law was wrongly applied to the facts at hand. As correctly

  stated in the R&R, a limited-purpose public figure is a public figure only “for a limited range of

           13
               Defendants’ objections argue only that Plaintiff was a limited purpose public figure, not that Plaintiff could
  qualify as an “all-purpose” or “general purpose” public figure. Therefore, the Court will limit its analysis to whether
  Plaintiff is a limited purpose public figure.

           14
              The R&R did not recognize Plaintiff was an internationally recognized expert appearing on national shows,
  but it merely noted Defendants made those assertions. Dkt. # 58 at 79.

                                                             34
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 35 of 37 PageID #: 854



  issues surrounding a particular public controversy.” Rodriguez v. Gonzales, 566 S.W.3d 844, 850

  (Tex. App. – Houston [14th Dist.] 2018, pet. denied). Texas courts utilize a three-part test in

  analyzing whether an individual is a limited-purpose public figure: (1) the controversy at issue must

  be public both in the sense that people are discussing it and people other than the immediate

  participants in the controversy are likely to feel the impact of its resolution; (2) the plaintiff must

  have more than a trivial or tangential role in the controversy; and (3) the alleged defamation must

  be germane to the plaintiff’s participation in the controversy. Id. at 850. In other words, limited-

  purpose public figures “thrust themselves to the forefront of particular public controversies in order

  to influence the resolution of the issues involved. . . .” Klentzman I, 312 S.W.3d at 904. An

  individual is not a limited-purpose public figure when a media defendant discusses the individual

  repeatedly or where the individual’s actions become a matter of controversy as a result of the media

  defendant’s actions. Id. at 905 (citation omitted). A defamation defendant must show the plaintiff

  “relinquished. . . his interest in the protection of his own name” by “engag[ing] the attention of the

  public in an attempt to influence the resolution” of “an issue of public concern.” Id.

          Accepting the factual allegations in the complaint as true and viewing them in the light most

  favorable to Plaintiff, this Court finds Plaintiff’s actions did not rise to the level of qualifying him

  as a limited-purpose public figure. As noted by the R&R, Plaintiff’s involvement in the Seth Rich

  investigation and Plaintiff’s communications with Wheeler were both limited. Plaintiff’s past

  appearances on national media outlets is inapposite to the limited-purpose public figure analysis.

  Overall, at this stage of the proceedings, the facts do not show Plaintiff had anything more than a

  tangential role in the controversy surrounding the Seth Rich investigation. The Court overrules

  Defendants’ fifth main objection.


                                                    35
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 36 of 37 PageID #: 855



  Discussion of the sixth main objection

         In their sixth main objection, Defendants argue the R&R’s analysis of the applicability of the

  DMA is incorrect. Dkt. # 63 at 23-24. Defendants assert the R&R incorrectly concludes that failure

  to comply with the DMA does not bar litigation. Id. at 24. Defendants also object to the R&R’s

  failure to bar exemplary damages because of Plaintiff’s failure to comply with the DMA.

         The Magistrate Judge considered in detail the state of the law regarding whether a plaintiff’s

  failure to follow the DMA requires dismissal for failure to state a claim. After a thorough review

  of Texas and Fifth Circuit precedent, the Magistrate Judge concludes the Texas DMA defense would

  be more properly handled in the context of summary judgment as opposed to a motion to dismiss.

  The Court agrees. Therefore, Defendants’ sixth main objection is overruled.

  Discussion of the seventh main objection

         Defendants argue in their seventh main objection that because the R&R’s analysis of

  Plaintiff’s defamation claim was wrong, so was its conclusion that Plaintiff’s business disparagement

  claim survives dismissal. Because the Court concludes the R&R correctly analyzes Plaintiff’s

  defamation claim and agrees Defendants’ motion to dismiss should be denied as to that claim, the

  Court likewise finds Defendants’ motion to dismiss Plaintiff’s business disparagement claim should

  also be denied.

  Discussion of the eighth main objection

         Defendants’ final objection argues that even though the R&R correctly identifies the

  applicable civil conspiracy law, it fails to properly apply that law to the facts. Specifically,

  Defendants argue Plaintiff fails to plead facts sufficient to show civil conspiracy.

         The Court addressed this issue in response to Defendants’ third objection and likewise finds


                                                   36
Case 4:18-cv-00442-ALM-CMC Document 65 Filed 08/07/19 Page 37 of 37 PageID #: 856



    Defendants’ eighth main objection without merit.

                                              CONCLUSION

           The Court is of the opinion the findings and conclusions of the Magistrate Judge are correct,

    and the objections are without merit as to the ultimate findings of the Magistrate Judge. The Court

    hereby adopts the Report of the United States Magistrate Judge as the findings and conclusions of

    this Court. Accordingly, it is hereby

           ORDERED that Defendants’ Motion to Dismiss Pursuant to Federal Rule of Civil Procedure

    12(b)(6) for Failure to State a Claim (Dkt. # 25) is DENIED, and the objections of Defendants are
.
    OVERRULED. It is further

           ORDERED that Plaintiff’s Motion for Leave to File Amended Complaint (Dkt. # 53) is

    GRANTED.

           SIGNED this 7th day of August, 2019.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                    37
